Citation Nr: 0918553	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  08-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected erectile 
dysfunction or service-connected left genito-femoral 
neuralgia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to April 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required.  The 
Veteran contends that he currently suffers from depression, 
due to his service-connected erectile dysfunction and/or 
service-connected left genitor-femoral neuralgia.

Post-service VA outpatient treatment records dated in 
November 2007 through April 2008 demonstrate that the Veteran 
was diagnosed with adjustment disorder, with depressed mood.  
In a November 2007 record, the physician reported that the 
Veteran's mood is "influenced" by his service-connected 
erectile dysfunction.  In an April 2008 treatment record, the 
Veteran indicated that his depressed mood is related almost 
entirely to his erectile dysfunction.     

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995). 

Under the facts and circumstance of this case, the Board is of 
the opinion that the Veteran should be afforded a VA examination 
in an attempt to determine the etiology of the Veteran's 
adjustment disorder, with depressed mood and whether it is 
related to the aforementioned service-connected disabilities.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the current nature and likely 
etiology of any psychiatric disability, in 
particular, depression.  The claims folder 
should be made available to the examiner 
for review.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiner should be accomplished.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

(1) Does the evidence of record show that 
the Veteran currently has a psychiatric 
disability?  If the answer is yes, 

(2) Is it at least as likely as not that 
any currently demonstrated psychiatric 
disability is causally related to service?  

(3) If not related to service, is it at 
least as likely as not that any current 
psychiatric disability is proximately due 
to or the result of the Veteran's service-
connected erectile dysfunction and/or the 
service-connected left genito-femoral 
neuralgia disability?  If the answer is no, 

(4) Is it at least as likely as not that 
any currently diagnosed psychiatric 
disability was aggravated by the service-
connected erectile dysfunction and/or the 
service-connected left genito-femoral 
neuralgia disability.  If a currently 
diagnosed psychiatric disability was 
aggravated by the service-connected 
erectile dysfunction and/or the service-
connected left genito-femoral neuralgia, to 
the extent possible, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of 
the psychiatric disability before the onset 
of aggravation. 

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




